DETAILED ACTION
This office action is responsive to communication(s) filed on 7/26/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-20 are pending and are currently being examined.
Claims 1, 12 and 19 are independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engstrom; Richard et al. (hereinafter Engstrom – US 20160283013 A1) in view of Garrido, Enrique et al. (hereinafter Garrido – GB 2592201 A).

Independent Claim 1:
Engstrom teaches An input device comprising: (device 100; figs. 1 and 10A-10B)
a display including a screen; (device 100; figs. 1 and 10A-10B)
and a processor configured to: (fig. 3:320 and ¶¶ 27-28)
cause the screen to display a first key layout in which a set of numeric keys is arranged in a first arrangement, (scrambled keyboard, fig. 7:710 and 10B)
perform a first determination of whether [to display unscrambled keyboard], if [it is determined to unscramble the keyboard], cause the screen to display a second key layout in which the set of numeric keys is arranged in a second arrangement having a matrix shape, (display unscrambled keyboard fig. 7:730 and fig. 10A. As can be seen in figs. 10A and 10B both unscrambled and scrambled keyboards are arranged as 4x3 matrices [having a matrix shape].)
and receive, based on an operation on the first key layout or the second key layout, an input of at least one input numeric key of the numeric keys. (receiving inputs on the display, figs. 2A-2B, e.g., entering of a telephone number, ¶¶ 35 and 42 and figs. 10A-10B)
Engstrom further discloses that the scrambling of the keyboard/keypad is a security measure that is customizable for specific users, ¶ 16.
Engstrom does not appear to expressly teach 
that the first determination is of whether “part on the screen is specified” and that the second key layout is displayed if “a first part of the screen has been specified”.
However, Garrido teaches/suggests the concept(s) of a device that includes self-calibration software configured to determine a rendering alignment [customization] of a touch input interface layout, such as a keypad with an alignment mark [a first part of the screen has been specified”] or several alignment marks received on a touchscreen during a calibration procedure, Abstract and Pages 2-3 and Garrido claim 1. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Engstrom to include the concept(s) of a device that includes self-calibration software configured to determine a rendering alignment [customization] of an touch input interface layout, such as a keypad with an alignment mark [a first part of the screen has been specified”] or several alignment marks received on a touchscreen during a calibration procedure, as taught/suggested by Garrido.
One would have been motivated to make such a combination in order to improve the user-friendliness of the device, e.g., by allowing visually impaired user to accurately interact with the device, Garrido Page 6.
In combination, Engstrom, as modified, teaches/suggests 
that the first determination is of whether “part on the screen is specified” and that the second key layout is displayed if “a first part of the screen has been specified”. (Engstrom teaches the display of either a scrambled and unscrambled keypad layout, as mapped for claim 1 above. Engstrom further discloses that the scrambling of the keyboard/keypad is a security measure that is customizable for specific users, ¶ 16. Garrido teaches/suggests the concept(s) of a device that includes self-calibration software configured to determine a rendering alignment [customization] of a touch input interface layout, such as a keypad with an alignment mark [a first part of the screen has been specified”] or several alignment marks received on a touchscreen during a calibration procedure, Abstract and Pages 2-3 and Garrido claim 1)

Independent Claim 12:
Claim(s) 12 is directed to a method containing the steps performed by the input device of claim 1, and is rejected using similar rationale(s).

Independent Claim 19:
Engstrom teaches An input device comprising: (device 100; figs. 1 and 10A-10B)
a display including a screen; (device 100; figs. 1 and 10A-10B)
and a processor configured to: (device 100; figs. 1 and 10A-10B)
perform a first determination of whether [to display a scrambled keyboard], cause the screen to display, a first key layout in which a set of numeric keys is arranged in a first arrangement, (scrambled keyboard, fig. 7:710 and 10B)
and if a second part of the screen [display of an unscrambled keyboard] has been specified by a second determined operation, cause the screen to display, a second key layout in which the set of numeric keys is arranged in a second arrangement different from the first arrangement, the second arrangement having a matrix shape. (display unscrambled keyboard fig. 7:730 and fig. 10A. As can be seen in figs. 10A and 10B both unscrambled and scrambled keyboards are arranged as 4x3 matrices [having a matrix shape].)
Engstrom further discloses that the scrambling of the keyboard/keypad is a security measure that is customizable for specific users, ¶ 16.
Engstrom does not appear to expressly teach that the first determination is of whether “a part on the screen is specified if a first part of the screen has been specified by a first determined operation” and that the second key layout is displayed if “a second part of the screen” has been specified.
However, Garrido teaches/suggests the concept(s) of a device that includes self-calibration software configured to determine a rendering alignment [customization] of a touch input interface layout, such as a keypad with an alignment mark [a first part of the screen has been specified”] or several alignment marks received on a touchscreen during a calibration procedure, Abstract and Pages 2-3 and Garrido claim 1. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Engstrom to include the concept(s) of a device that includes self-calibration software configured to determine a rendering alignment [customization] of an touch input interface layout, such as a keypad with an alignment mark [a first part of the screen has been specified”] or several alignment marks received on a touchscreen during a calibration procedure, as taught/suggested by Garrido.
One would have been motivated to make such a combination in order to improve the user-friendliness of the device, e.g., by allowing visually impaired user to accurately interact with the device, Garrido Page 6.
In combination, Engstrom, as modified, teaches/suggests that 
that the first determination is of whether “a part on the screen is specified if a first part of the screen has been specified by a first determined operation” and that the second key layout is displayed if “a second part of the screen” has been specified. (Engstrom teaches the display of either a scrambled and unscrambled keypad layout, as mapped for claim 1 above. Engstrom further discloses that the scrambling of the keyboard/keypad is a security measure that is customizable for specific users, ¶ 16. Garrido teaches/suggests the concept(s) of a device that includes self-calibration software configured to determine a rendering alignment [customization] of a touch input interface layout, such as a keypad with an alignment mark [a first part of the screen has been specified”] or several alignment marks received on a touchscreen during a calibration procedure, Abstract and Pages 2-3 and Garrido claim 1)

Claim 2:
	The rejection of claim 1 is incorporated. In combination, Engstrom, as modified, further teaches
wherein the processor is further configured to cause the screen to display the second key layout based on a positional relation between the first part and at least one other part of the screen. (Engstrom teaches the display of either a scrambled and unscrambled keypad layout, as mapped for claim 1 above. Engstrom further discloses that the scrambling of the keyboard/keypad is a security measure that is customizable for specific users, ¶ 16. Garrido teaches/suggests the concept(s) of a device that includes self-calibration software configured to determine a rendering alignment [customization] of an touch input interface layout, such as a keypad with an alignment mark [a first part of the screen has been specified”] or several alignment marks received on a touchscreen during a calibration procedure, Abstract and Pages 2-3 and Garrido claim 1, wherein the position of the rendered of the interface is aligned with the alignment mark, Page 3) 

Claim 5:
	The rejection of claim 1 is incorporated. Engstrom further teaches
further comprising an interface configured to output data of the at least one input numeric key to a settlement device. (Device 100 includes a computing device, such as a tablet computer, ¶ 20, and is used to output/display the numeric keys on display 120, ¶ 37 and figs. 10A-10B.  NOTE: the device of Engstrom is a settlement device, at least in as much as it is a computing device, which necessarily reads instructions and “make decisions” at least in the context of processing the instructions read)

Claim 6:
	The rejection of claim 1 is incorporated. Engstrom further teaches
wherein: the first arrangement includes a first row of the numeric keys that is not arranged in numerical order; (¶ 41 and fig. 10B, scrambled arrangement of keys 1010)
and the second arrangement includes a plurality of second rows of the numeric keys, the numeric keys in each of the second rows arranged being in numerical order. (¶ 41 and fig. 10A, default arrangement of keys 1000 [unscrambled arrangement])

Claim 7:
	The rejection of claim 1 is incorporated. Engstrom further teaches
wherein: the screen has a first width and a first height; (figs. 10A-10B, display [screen] 120 has a rectangular length and width [a first width and a first height])
and the first key layout is defined by a second width and a second height, the second width being less than the first width, and the second height being less than the first height. (fig. 10B, scrambled arrangement of keys 1010 has a rectangular length and width [a second width and a second height] that is smaller than the rectangular length and width of display 120)

Claim 8:
The rejection of claim 7 is incorporated. Engstrom further teaches
wherein the second key layout is defined by a third width and a third height, the third width being less than the first width, and the third height being less than the first height. (fig. 10A, default arrangement of keys 1000 has a rectangular length and width [a third width and a third height] that is smaller than the rectangular length and width of display 120)

Claim 9:
The rejection of claim 8 is incorporated. Engstrom further teaches 
wherein: the second height is equal to the third height; (figs. 10A-10B, it readily apparent [and verifiable using a ruler] that the rectangular height of the scrambled arrangement 1010 [second height] has a height that is equal to the rectangular height of the default arrangement of keys 1000 [third height])
and the second width is equal to the third width. (figs. 10A-10B, it readily apparent [and verifiable using a ruler] that the rectangular width of the scrambled arrangement 1010 [second width] has a width that is equal to the rectangular width of the default arrangement of keys 1000 [third width])

Claim 10:
	The rejection of claim 1 is incorporated. In combination, Engstrom, as modified, further teaches 
wherein the processor is further configured to: perform a second determination of whether a second part different from the first part on the screen is specified; (Garrido teaches the receiving of a second touch input or a plurality of other inputs, and aligning rendering of the layout based on the inputs, Page 4)
and receive a second indication that the second part is specified, and cause the screen to display, with the first part set as a first reference and the second part set as a second reference, the second key layout.  (Engstrom, as modified, teaches the displaying of a second key layout based on a location of user’s hand/fingers, see mapping in claim 1. Garrido teaches the receiving of a second touch input or a plurality of other inputs, and aligning rendering of the layout based on the inputs, Page 4)

Claim 11:
	The rejection of claim 10 is incorporated. In combination, Engstrom, as modified, further teaches
wherein the processor is further configured to: cause the screen to display the first key layout in a first orientation; (Engstrom, as modified, teaches the displaying of a layouts based on a location of user’s hand/fingers, see mapping in claim 1. Engstrom further teaches that the keyboard layouts are parallel to the screen’s edge [a first orientation].)
and cause the screen to display, with the first part set as the first reference and the second part set as the second reference, the second key layout in a second orientation that is different from the first orientation. (Garrido teaches the receiving of a second touch input or a plurality of other inputs, and aligning rendering of the layout based on the inputs, Page 4. the different inputs may lead to different alternative orientations for the input interfaces/keypads, ¶ 9)

Claims 13 and 15-16:
Claim(s) 13 and 15-16 is/are directed to a method containing the steps performed by the input device of claims 2 and 6-7, respectively, and are rejected using similar rationale(s).

Claim 17:
	The rejection of claim 12 is incorporated. In combination, Engstrom, as modified, further teaches
further comprising, if a second part on the screen is specified, causing the screen to display the second key layout. (Engstrom, as modified, teaches the displaying of a second key layout based on a location of user’s hand/fingers, see mapping in claim 1. Garrido teaches the receiving of a second touch input or a plurality of other inputs, and aligning rendering of the layout based on the inputs, Page 4. the different inputs may lead to different alternative orientations for the input interfaces/keypads, ¶ 9)

Claim 18:
The rejection of claim 10 is incorporated. In combination, Engstrom, as modified, further teaches
wherein: the screen is caused to display the first key layout in a first orientation; (Engstrom, as modified, teaches the displaying of a layouts based on a location of user’s hand/fingers, see mapping in claim 1. Engstrom further teaches that the keyboard layouts are parallel to the screen’s edge [a first orientation].)
and the screen is caused to display the second key layout in a second orientation that is different from the first orientation. (Garrido teaches the receiving of a second touch input or a plurality of other inputs, and aligning rendering of the layout based on the inputs, Page 4. the different inputs may lead to different alternative orientations for the input interfaces/keypads, ¶ 9))

Claim(s) 3, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engstrom (US 20160283013 A1) in view of Garrido (GB 2592201 A), as applied to claims 1, 12 and 19 above, and further in view of Bozzini; Roger Dominik et al. (hereinafter Bozzini – US 20150301740 A1).

Claim 3:
	The rejection of claim 1 is incorporated. Engstrom does not appear to expressly teach
wherein the processor is further configured to:
inform when the first part is inappropriate for display of the second key layout;
and not cause the screen to display the second key layout when the first part is inappropriate for display of the second key layout. 
However, Bozzini teaches/suggests the concept(s) of a process in which a user that is moving a virtual keyboard over the edge of a touch screen and beyond the touch-sensitive area is warned about the same, wherein if the warning is ignore, the keyboard disappears, ¶ 88. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the input device of Engstrom to include the concept(s) of a process in which a user that is moving a virtual keyboard over the edge of a touch screen and beyond the touch-sensitive area is warned about the same, wherein if the warning is ignore, the keyboard disappears, as taught/suggested by Bozzini.
One would have been motivated to make such a combination in order to improve the user-friendliness of the input device to notify the user of display limitations, Bozzini, ¶¶ 5 and 88.
In combination, Engstrom, as modified, teaches/suggests 
wherein the processor is further configured to:
inform when the first part is inappropriate for display of the second key layout; (Engstrom, as modified, teaches the repositioning of key layout based on a plurality of finger positions, as explained above for claim 1. Bozzini teaches/suggests the concept(s) of a process in which a user that is moving a virtual keyboard over the edge of a touch screen and beyond the touch-sensitive area is warned about the same, wherein if the warning is ignore, the keyboard disappears, ¶ 88)
and not cause the screen to display the second key layout when the first part is inappropriate for display of the second key layout. (Engstrom, as modified, teaches the repositioning of key layout based on a plurality of finger positions, as explained above for claim 1. Bozzini teaches/suggests the concept(s) of a process in which a user that is moving a virtual keyboard over the edge of a touch screen and beyond the touch-sensitive area is warned about the same, wherein if the warning is ignore, the keyboard disappears, ¶ 88)

Claim 14:
	The rejection of claim 12 is incorporated. Engstrom does not appear to expressly teach
further comprising providing an informing output when the first part is inappropriate for display of the second key layout.
However, Bozzini teaches/suggests the concept(s) of a process in which a user that is moving a virtual keyboard over the edge of a touch screen and beyond the touch-sensitive area is warned about the same, wherein if the warning is ignore, the keyboard disappears, ¶ 88. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the input device of Engstrom to include the concept(s) of a process in which a user that is moving a virtual keyboard over the edge of a touch screen and beyond the touch-sensitive area is warned about the same, wherein if the warning is ignore, the keyboard disappears, as taught/suggested by Bozzini.
One would have been motivated to make such a combination in order to improve the user-friendliness of the input device to notify the user of display limitations, Bozzini, ¶¶ 5 and 88.
In combination, Engstrom, as modified, teaches/suggests 
further comprising providing an informing output when the first part is inappropriate for display of the second key layout. (Engstrom, as modified, teaches the repositioning of key layout based on a plurality of finger positions, as explained above for claim 12. Bozzini teaches/suggests the concept(s) of a process in which a user that is moving a virtual keyboard over the edge of a touch screen and beyond the touch-sensitive area is warned about the same, wherein if the warning is ignore, the keyboard disappears, ¶ 88)

Claim 20:
	The rejection of claim 19 is incorporated. Engstrom does not appear to expressly teach
wherein the processor is further configured to inform when a third part specified by a third determined operation is inappropriate for display of a third key layout in which the set of numeric keys is arranged.
However, Bozzini teaches/suggests the concept(s) of a process in which a user that is moving a virtual keyboard over the edge of a touch screen and beyond the touch-sensitive area is warned about the same, wherein if the warning is ignore, the keyboard disappears, ¶ 88. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the input device of Engstrom to include the concept(s) of a process in which a user that is moving a virtual keyboard over the edge of a touch screen and beyond the touch-sensitive area is warned about the same, wherein if the warning is ignore, the keyboard disappears, as taught/suggested by Bozzini.
One would have been motivated to make such a combination in order to improve the user-friendliness of the input device to notify the user of display limitations, Bozzini, ¶¶ 5 and 88.
In combination, Engstrom, as modified, teaches/suggests 
wherein the processor is further configured to inform when a third part specified by a third determined operation is inappropriate for display of a third key layout in which the set of numeric keys is arranged. (Engstrom, as modified, teaches the repositioning of key layout based on a plurality of finger positions, as explained above for claim 19. Note that because the user may position their fingers in any number of ways, and the display surface may be any number of parts and the layouts may be any number layouts, including a third part and related third key layout. Bozzini teaches/suggests the concept(s) of a process in which a user that is moving a virtual keyboard over the edge of a touch screen and beyond the touch-sensitive area is warned about the same, wherein if the warning is ignore, the keyboard disappears, ¶ 88)

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engstrom (US 20160283013 A1) in view of Garrido (GB 2592201 A), as applied to claim 1 above, and further in view of Oga; Toshiyuki (hereinafter Oga – US 20130241837 A1). 

Claim 4:
	The rejection of claim 1 is incorporated. Engstrom does not appear to expressly teach
wherein the first determination is a long-press operation. 
Engstrom does not appear to expressly teach 
wherein the first determination is a long-press operation.
However, Oga teaches/suggests the concept(s) of a method for moving a keyboard position at least in part by receiving a maintained (long-press) touch/contact, ¶¶ 77 and 97 and fig. 15. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the input device of Engstrom to include the concept(s) of a method for moving a keyboard position at least in part by receiving a maintained touch/contact, as taught/suggested by Oga.
One would have been motivated to make such a combination in order to provide a more precise and simpler input device that requires a confirmation period [maintained touch] without requiring a special operation, Oga ¶¶ 71, 77 and 97.
In combination, Engstrom, as modified, teaches/suggests 
wherein the first determination is a long-press operation.  (Engstrom teaches determining to display an unscrambled keyboard fig. 7:730. Oga teaches/suggests the concept(s) of a method for moving a keyboard position at least in part by receiving a maintained (long-press) touch/contact, ¶¶ 77 and 97 and fig. 15)





Response to Arguments
The applicant’s arguments are fully considered, but are moot in view of the new ground(s) of rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Luo; Tong et al. (US 20160364138 A1), pertinent for disclosing a position and orientation of a keyboard represented in matrix format may be set to track the position and orientation of a user’s hand, ¶¶ 130-131 and 292-293 and figs. 1M and 6B.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175